DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	Since the related applications under the title have been matured into patent number, therefore, the applications should be updated to patent numbers instead.    Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-15 is/ are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 20150373884, herein after the ‘844. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed in the ‘844, since the ‘844 and the application are claiming common subject matter, as follows.
	The present invention claims A support pin arrangement determination assisting apparatus which assists determination of an arrangement of a support pin that supports a lower surface opposing a component mounting surface of a board in a board holding unit of an electronic component mounting machine, the support pin arrangement determination assisting apparatus comprising: 
	a display unit which displays an image including a board image, the board image indicating a shape and an arrangement of a component on the board (compare claim 1, lines 11-14 of the ‘884); 
	a position input unit through which an arrangement position of the support pin is input (compare claim 1, lines 15-16 of the ‘884); and
	 a display processing unit which causes the display unit to display a figure to be superimposed on the board image, the figure corresponding to the support pin of which the arrangement position is input, wherein the figure comprises a first figure and a second figure surrounding the first figure (compare claim 1, line 18-21 of the ‘884).
Limitations of claims 2-7 appears to be met by the ‘884 (compare claims 2-6).
	Further, claims 10-15 lacking of the structure limitations thereto and perhaps is met by the ‘844, since no structure limitations existed in these claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, and 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oohashi et al (20070073428).
Oohashi et al discloses the claimed support pin arrangement determination assisting apparatus which assists determination of an arrangement of a support pin that supports a lower surface opposing a component mounting surface of a board in a board holding unit of an electronic component mounting machine, the support pin arrangement determination assisting apparatus comprising: 
	a display unit 84 which displays an image including a board image, the board image indicating a shape and an arrangement of a component on the board (see para. 0063, Fig. 5); 
	a position input unit 83 through which an arrangement position of the support pin is input (see Fig. 5); and
	 
    PNG
    media_image1.png
    264
    615
    media_image1.png
    Greyscale


	a display processing unit 81/87 which causes the display unit to display a figure to be superimposed on the board image, the figure corresponding to the support pin of which the arrangement position is input (see paras. 0056, 0076), wherein the figure Sa comprises a first figure Xaa and a second figure Xbb surrounding the first figure (see para. 0056  where the image data preparation  section 87 can be used to generate the board images or figures Xaa, Xbb above).
	As applied to claim 2, wherein the position input unit comprises a pointing device (i.e., a mouse), through which the arrangement position of the support pin is input on the board image.  Therefore, the applied prior art is satisfied by the pointing device as a mouse which operatively by a host computer 80. 
	As applied to claims 3-8 appears to be met by the above reference since the board image base on the data  component  of the above claims can be obtained by the mounting line 10 operatively associated with a host computer 80 to generate or produce  CAD data  such as  image information (e.g., back up pin coordinate data or electronic component mounting data for mounting on the  board(s)(see various Figs. 6-7 for the CAD data generating operations).
	Limitations of claim 10-12, 14-15 appears to satisfied by the applied prior art as same rationale above, since the shape and arranging of component can be control by host computer 80 see Figs. 6-9 and operation method Fig. 13).
	As applied to claim 13, refer to Fig. 5 where the host including image preparation 87 incorporate with display sections 84 and process Fig. 13, step 108 would satisfied the layout configurations set forth in claim 13.

Conclusion
Claims 9, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt